Cooper, J.,
delivered the opinion of the court.
The object of § 1178 of the Code of 1880 was to prevent the *411introduction of parol proof to establish either the existence of a contract of sale between husband and wife, or the fact that other persons had notice of such sales or transfers. A sale or transfer not made in the manner prescribed and recorded as is provided by said section is invalid. Nothing can be substituted as equivalent to the thing required by the statute to be done.

Judgment reversed.